DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022 has been entered.
 
Status of the Claims
Claims 1-3, 6-9, 11-13 and 15-19 are pending in the present application.

Withdrawn Rejections and Objections
The rejection of claims 1-3, 6-9, 11-13 and 15 under 35 U.S.C. 103 as being unpatentable over Deconinck et al. (CN 102100643 A; English language machine generated translation referred to herein) in view of Busch et al. (US 3,957,065) is hereby withdrawn in view of the amendment to claim 1 to state a dwell time of 1-45 minutes between steps (a) and (b), and that the hair is rinsed and dried prior to step (b).  Deconinck et al. specifically teach applying compositions (A), and then (B) successively and without intermediate rinsing to wet or dry fibers.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 11-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 4,7,10-Trioxa-1,13-tridecanediamine, 4,9-Dioxa-1,12-dodecanediamine, and 1,11-Diamino-3,6,9-trioxaundecane as the at least bi-functional Brönsted-bases, and itaconic acid and maleic acid as the at least bi-functional organic acid, does not reasonably provide enablement for a Brönsted-base of the formula X-R-Y, wherein X and Y are proton-acceptor groups and R is an organic spacer comprising 1-20 carbon atoms, 0-5 oxygen atoms, and 0-5 nitrogen atoms, and having a molecular weight of less than 500 g/mol, and an at least bi-functional organic acid capable of reacting with the amine groups of the hair.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) the nature of the invention
2) the state of the prior art
3) the relative skill of those in the art
4) the predictability of the art
5) the breadth of the claims
6) the amount of direction or guidance provided
7) the presence or absence of working examples
8) the quantity of experimentation necessary
The instant specification fails to provide guidance that would allow the skilled artisan to practice the instant invention without resorting to undue experimentation, as discussed in the subsections set forth herein below.
The nature of the invention
The claimed invention relates to a method for reducing breakage of hair comprising 1) applying to the hair a composition (a) comprising a Brönsted-base of the formula X-R-Y, wherein X and Y are proton-acceptor groups and R is an organic spacer comprising 1-20 carbon atoms, 0-5 oxygen atoms, and 0-5 nitrogen atoms, and having a molecular weight of less than 500 g/mol, wherein composition (a) has been mixed into a commercially available hair coloring or hair bleaching formula prior to step 1), and composition (a) has a pH of 7 to 12; and 2) applying to the hair a composition (b) comprising an at least bi-functional organic acid capable of reacting with the amine groups of the hair, wherein composition (b) has a pH of 1.5 to 7; and there is a dwell time comprising 1-45 minutes between steps 1) and 2), and the hair is rinsed and dried prior to step 2).
The state of the prior art
The prior art teaches compositions for treating hair to reduce breakage after coloring or bleaching treatments.  The prior art teaches crosslinking agents that bind the hair thiol and/or amine groups. 
The relative skill of those in the art
A person having ordinary skill in the art would be able to prepare compositions for treating hair.
The predictability of the art
The instant specification states that it has been surprisingly found that the instant invention provides long-lasting hair styles.  The instant invention also strengthens and repairs hair, while reducing breakage.  A person having ordinary skill in the art would not have been able to predict which Brönsted bases and organic acids are suitable for reducing breakage of hair.
The breadth of the claims
The claims are broadly drawn to a large genus of compounds that fall within the scope of the formula X-R-Y, as well as at least bi-functional organic acids capable of reacting with the amine groups of the hair.  These genuses would incorporate various structures with varying chemical and physical properties.
The amount of direction or guidance provided
The instant specification teaches species that fall within the scope of the genuses.  Examples of at least bi-functional Brönsted-bases are 4,7,10-Trioxa-1,13-tridecanediamine, 4,9-Dioxa-1,12-dodecanediamine, and 1,11-Diamino-3,6,9-trioxaundecane.  Examples of at least bi-functional organic acids are oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, azelaic acid, sebacic acid, undecanedioic acid, 2U.S. Serial No.: 16/787,427Docket No.: MDL.P16WO8USCON Inventor: Sabine WAGNER Office Action mailed: November 23, 2021 Response After Final Filed: February 23, 2022 Request for Continued Examination Filed: March 23, 2022 dodecanedioic acid, methylmalonic acid, methylsuccinic acid, 2-methylglutaric acid, aspartic acid, maleic acid, fumaric acid, itaconic acid, mesaconic acid, methylmaleic acid, phthalic acid, isophthalic acid, terephthalic acid, malic acid, ketomalonic acid, 4-ketopimelic acid, citric acid, isocitric acid, aconitic acid, propane-1,2,3-tricarboxylic acid, trimesic acid, methanetetracarboxylic acid, ethylenetetracarboxylic acid, meso-butane-1,2,3,4-tetracarboxylic acid, and furantetracarboxylic-acid.
The presence or absence of working examples
The specification provides examples of compositions comprising 4,7,10-Trioxa-1,13-tridecanediamine, 4,9-Dioxa-1,12-dodecanediamine, and/or 1,11-Diamino-3,6,9-trioxaundecane as the Brönsted base, and itaconic and/or maleic acid as the organic acid.
The quantity of experimentation necessary
A person having ordinary skill in the art would have to conduct undue experimentation to determine what compounds that fall within the scope of compounds of the formula X-R-Y, and at least bi-functional organic acids, that would be suitable for use in the present invention.  A person having ordinary skill in the art would have to determine which at least bi-functional Brönsted bases are compatible with commercially available hair coloring or bleaching compositions, and also which bases yield a reduction in hair breakage.  Similarly, a person having ordinary skill in the art would have to determine which at least bi-functional organic acids are effective at reducing hair breakage when applied after the Brönsted base.
Therefore, for the aforementioned reasons, the Applicant is enabled for 4,7,10-Trioxa-1,13-tridecanediamine, 4,9-Dioxa-1,12-dodecanediamine, and 1,11-Diamino-3,6,9-trioxaundecane as the at least bi-functional Brönsted-bases, and itaconic acid and maleic acid as the at least bi-functional organic acid, but is not reasonably enabled for a Brönsted-base of the formula X-R-Y, wherein X and Y are proton-acceptor groups and R is an organic spacer comprising 1-20 carbon atoms, 0-5 oxygen atoms, and 0-5 nitrogen atoms, and having a molecular weight of less than 500 g/mol, and an at least bi-functional organic acid capable of reacting with the amine groups of the hair.

Claims 1-3, 6-9, 11-13 and 15-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the first formulation having a pH of >7 and the second formulation having a pH of <7, which is/are critical or essential to the practice of the invention but not included in the claim(s).  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The instant specification states that the method comprises two distinctively different formulations of which one formulation has a pH value of >7 and the second formulation has a pH value of <7 (pg. 10, In. 26-28).  The specification further states that the acidic formulation cannot react with potentially available sulfhydrol groups of the hair as the reaction conditions are acidic (pg. 11, In. 13-15).  Therefore, the instant specification teaches that the instant invention requires the first formulation to have a pH of >7 and the second formulation to have a pH of <7.  

Claims 1-3, 6-9, 11-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 1 and 16 state that the composition (a) has a pH value of 7-12, and the composition (b) has a pH of 1.5 to 7.  Therefore, the two compositions could have the same pH of 7.  However, the instant specification states that the method comprises two distinctively different formulations of which one formulation has a pH value of >7 and the second formulation has a pH value of <7 (pg. 10, In. 26-28).
Instant claim 1 also states that “the hair is rinsed and dried prior to step (b)”, but does not state that it is also after step (a).  Therefore, it is not clear if the claim intends to include rinsing and drying the hair prior to step (a) as being within the scope of the claims, or if the claims intend for the rinsing and drying to occur after step (a) but prior to step (b).  It is recommended that applicant state that the hair is rinsed and dried after step (a) but prior to step (b), or something similar.
Regarding instant claims 2-3, the claims recite percentages without stating whether the percentages are by weight, volume, etc., and what part of the composition the percentages are based on (e.g., based on the total weight of the composition (a)).  Therefore, it is unclear whether the percentages are by weight, volume, molar, etc., and whether they are based on the total weight of the entire composition, composition (a), composition (b), etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Deconinck et al. (CN 102100643 A; English language machine generated translation referred to herein).
Deconinck et al. teach a kit comprising components (A) and (B) in separate compartments, and a tool for distribution of (A) and (B) on the hair (Claim 15; and pg. 46, ln. 5-12).
Deconinck et al. teach a method of dyeing and/or bleaching keratin fibers, especially human hair, with a reagent comprising a first composition (A) containing one or more basifying agent and a pH of greater than or equal to 8, and a second composition (B) containing one or more oxidizing agent and a pH of lower than 7 (Abstract; Claim 1; pg. 23, ln. 1 to pg. 24, ln. 4; pg. 25, ln. 6-14; pg. 26, ln. 4-16 and 32-36).  Deconinck et al. teach that the composition (A) also comprises at least one oxidation dye and/or at least one direct dye ([0033]).  Deconinck et al. also teach that the pH of the first and second composition may be adjusted by using an inorganic or organic acidifying agent, including citric acid (pg. 26, ln. 33-36; and pg. 27, ln. 4-5).
Deconinck et al. further teach that the compositions may include a chelating agent of formula (I): 

    PNG
    media_image1.png
    111
    359
    media_image1.png
    Greyscale

The chelating agents include diaminetriaminepentaacetic acid (DTPA) (Claims 1 and 5).  Deconinck et al. further teach that the basifying agent is present from 0.1-40 wt.%, preferably 0.5-20 wt.% (pg. 26, ln. 30-31); the oxidizing agent is present from 0.1-50 wt.%, preferably 0.5-20 wt.%, still more preferably 1-15 wt.% (pg. 26, ln. 45 to pg. 27, ln. 1); and the chelating agent is present from 0.001-10 wt.%, preferably 0.01-5 wt.%, more preferably 0.05-1 wt.% (pg. 27, ln. 29-31). 
Deconinck et al. further teach that the basifying agent may be ammonia, alkali metal carbonate, alkanolamines, sodium hydroxide, potassium hydroxide and a compound of formula (II): 

    PNG
    media_image2.png
    82
    177
    media_image2.png
    Greyscale

Examples of compounds of formula (II) include 1,3-diaminopropane, 1,3-diamino-2-propanol, spermine and sperimidine (pg. 26, ln. 9-29).
Deconinck et al. also teach a method of treating hair comprising applying composition (A) to wet or dry keratin fibers, and then applying composition (B) to the wet or dry keratin fibers, without the use of an intermediate rinsing step, then allowing the mixture to sit for an appropriate fixed period of time, usually between 1 minute and 1 hour (pg. 45, ln. 34-36 and 45-46).  Deconinck et al. teach that the compositions of (A) and (B) may also comprise a dye (Claim 10); a thickening agent (pg. 34, ln. 15 to pg. 35, ln. 26); a surfactant (pg. 32, ln. 41 to pg. 34, ln. 14); particulate material (pg. 35, ln. 4-5); and a preservative (pg. 45, ln. 17-23).
It would have been obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a kit according to Deconinck et al. comprising a first composition (A) containing one or more basifying agent and a pH of greater than or equal to 8, and a second composition (B) containing one or more oxidizing agent and a pH of lower than 7.  
Regarding the instantly claimed commercially available hair coloring or hair bleaching formulation being mixed with composition (a), Deconinck et al. teach incorporation of dyes or bleaching agents, which include commercially available dyes ([0020], [0033], [0036], [0219]-[0389]; pg. 24, ln. 1; pg. 35, ln. 29 to pg. 44, ln. 34). 
Therefore, it would have been obvious to add the composition (A) to a commercially available hair coloring formulation, such as the dyes taught by Deconinck et al.
Regarding the compositions (a) and (b) being independently mixed into a cosmetically acceptable carrier, Deconinck et al. teach that usually, composition (A) and (B) cosmetic acceptable in the preparation of the medium, the medium typically comprises a water and/or one or more organic solvents (pg. 45, ln. 5-16).
Regarding the kit comprising (c) a hair care conditioner, Deconinck et al. teach that the composition according to the present invention (A) and/or (B) can also contain one or more adjuvant, the selected from the group consisting of conventional manner for the keratin fiber dyeing and/or bleaching of the those used in the composition, such as conditioning polymer, especially cationic conditioning polymer (pg. 45, ln. 17-19).  Deconinck et al. further teach that the kit may be provided with a cleaning and/or conditioning keratin fibrous composition (pg. 46, ln. 10-12).
Regarding the recitation that the kit is used in accordance with the method as defined in claim 1, the claims are directed to the kit and not a method of use.  It is noted that the recitation of the intended use has not been given patentable weight to distinguish over Deconinck et al. because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Response to Arguments
Applicant’s Remarks filed 23 March 2022 have been fully considered but they are not persuasive.  Applicant argues that Deconinck does not disclose or suggest that the composition (a) includes the commercially available hair coloring or hair bleaching formulation, so that the composition comprising the commercially available hair coloring or hair bleaching formulation is applied to the hair in the first step.
The examiner respectfully argues that Deconinck et al. teach that the first composition (A) containing at least one basifying agent optionally contains at least one dye (pg. 23, In. 5 to pg. 24, In. 1; pg. 25, In. 27-28).  Therefore, Deconinck et al. teach that the composition (a) comprises a basifying agent and may also comprise a hair coloring formulation.   Therefore, it would have been obvious to prepare a kit according to Deconinck et al. wherein the composition (a) comprising a basifying agent is combined with a commercially available hair coloring formulation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-9, 11-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,213,468. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method for reducing hair breakage comprising applying a composition (a) comprising an at least bi-functional Brönsted base and having a pH of greater than 7, followed by applying a composition (b) comprising an at least bi-functional organic acid and having a pH of less than 7; and a kit comprising separate compositions (a) and (b).  The at least bi-functional Brönsted bases and the at least bi-functional organic acids of US ‘468 are fully within the scope of the instant claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616